Citation Nr: 0514030	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  04-01 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in 
Atlanta, Georgia


THE ISSUE

Entitlement to treatment in the Department of Veterans 
Affairs (VA) health care system without a copayment 
requirement for a period beginning on May 10, 2002.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2003 decision of the VA Health 
Eligibility Center (HEC) in Atlanta, Georgia, which 
determined that the veteran was not eligible for treatment in 
the VA health care system without paying a copayment for a 
period beginning on May 10, 2002.

In his December 2003 substantive appeal, the veteran 
indicated a desire for a hearing before the Board in 
Washington, D.C.  In February 2004, the veteran wrote the 
Board stating that he did not want a hearing and wanted VA to 
handle his appeal locally.  He added that for the year 
involved, he understood that only two visits were in 
question, and if this were so "just bill me for the 
difference and let's be done with it."  Because it is not 
entirely clear from this note whether the veteran intended to 
withdraw his appeal, the Board has construed the letter in a 
light most favorable to the veteran and has decided his 
appeal below.  

With the February 2004 letter, the veteran submitted 
additional information relating to his income for the period 
in question.  This information is substantially duplicated by 
evidence already in the claims file and previously considered 
in the November 2003 statement of the case.  As such, a 
remand is not required for initial consideration of the 
evidence by the HEC as the agency of original jurisdiction.  
See 38 C.F.R. § 20.1304 (2004).


FINDINGS OF FACT

1.  The veteran applied for VA health care on May 17, 2002, 
and indicated that his income was below the means test 
threshold criteria for eligibility for cost-free care.

2.  In September 2003, verification of the veteran's 
household income by the Internal Revenue Service/Social 
Security Administration (IRS/SSA) showed that it exceeded the 
2001 income limit for entitlement to cost-free VA health 
care.


CONCLUSION OF LAW

The veteran's household income exceeded the 2001 income limit 
for entitlement to VA health care without a copayment 
requirement for a period beginning on May 10, 2002.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002).  This law emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, the VA HEC did not provide 
the veteran with notice of the VCAA itself.  However, because 
other letters sent to the veteran before the November 2003 
decision properly notified him what information or evidence 
was needed in order to substantiate his claim and properly 
advised him that he was responsible for providing this 
information or evidence, the Board concludes that to decide 
the appeal would not be prejudicial to the claimant.

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, the HEC notified the veteran and his spouse by 
letters under separate cover in September 2003 of the income 
discrepancy in the case, afforded them an opportunity to 
correct and verify the income the veteran reported for the 
year 2001, and provided them with forms on which to verify 
income for that year.  All the VCAA requires is that the duty 
to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

With regard to the duty to assist in this case, the HEC 
provided the veteran with appropriate forms on which to 
correct and verify the income the veteran reported for the 
year 2001.  After receiving additional information from the 
veteran and his spouse regarding his income, a statement of 
the case was sent which provided him with a summary of the 
relevant facts and informed him of the provisions of law 
relevant to his appeal.  The veteran was provided the 
opportunity for a hearing before the Board, as he requested 
in his substantive appeal, but he withdrew that request.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.

Entitlement To Treatment In The VA Health Care System Without 
A Copayment Requirement

In managing the provision of hospital care and medical 
services under section 1710(a) of the law governing veterans 
benefits, VA establishes and operates a system of annual 
patient enrollment.  The law provides that VA shall manage 
the enrollment of veterans in accordance with the following 
priorities in the order listed: (1) veterans with service-
connected disabilities rated 50 percent or greater; (2) 
veterans with service-connected disabilities rated 30 percent 
or 40 percent; (3) veterans who are former prisoners of war; 
veterans with service-connected disabilities rated 10 percent 
or 20 percent; (4) veterans who are in receipt of increased 
pension based on a need of regular aid and attendance or by 
reason of being permanently housebound and other veterans who 
are catastrophically disabled; (5) veterans who are unable to 
defray the expenses of necessary care as determined under 38 
U.S.C.A. § 1722(a); (6) all other veterans eligible for 
hospital care, medical services, and nursing home care under 
38 U.S.C.A. § 1710(a)(2); and, (7) veterans described in 38 
U.S.C.A. § 1710(a)(3). 38 U.S.C.A. § 1705(a).  Effective 
October 2, 2002, section 202(a) of Public Law 107- 135 (115 
Stat. 2457), provides: (a) Priority of Enrollment in Patient 
Enrollment System. Section 1705(a) is amended by striking 
paragraph (7) and inserting the following new paragraphs. (7) 
Veterans described in section 1710(a)(3) of this title who 
are eligible for treatment as a low income family under 
section 3(b) of the United States Housing Act of 1937; and 
(8) Veterans described in section 1710(a)(3) of this title 
who are not covered by paragraph (7).  38 U.S.C.A. § 1705(a) 
(West 2002).

Except as otherwise provided in 38 C.F.R. § 17.37, a veteran 
must be enrolled in the VA healthcare system as a condition 
for receiving the "medical benefits" package set forth in 38 
C.F.R. § 17.38.  38 C.F.R. § 17.36(a)(1).  A veteran may 
apply to be enrolled at any time.  A veteran who wishes to be 
enrolled must apply by submitting a VA Form 10-10EZ to a VA 
medical facility.  38 C.F.R. § 17.36(d)(1).  VA will 
determine which categories of veterans are eligible to be 
enrolled based on an order of priority.  See 38 C.F.R. § 
17.36(a)(1)-(a)(8).

In this case, the veteran applied for VA health care on May 
17, 2002, by signing VA Form 10-10EZ at a VAMC, indicating 
that his income was below the means test threshold criteria 
for eligibility for cost-free care.   He also indicated that 
income and eligibility information may be verified at any 
time.  Because his reported income met the eligibility 
requirements for cost-free health care and because 
information about his service and disability status did not 
show that he was otherwise eligible, the HEC considered his 
application under section 1705(a)(5) as a veteran who is 
unable to defray the expenses of necessary care as determined 
under 38 U.S.C.A. § 1722(a).

Under 38 U.S.C.A. § 1722, a veteran is considered to be 
unable to defray the expenses of necessary care if he is 
eligible to receive medical assistance under a State plan 
approved under title XIX of the Social Security Act, if he is 
in receipt of pension under section 1521 of title 38, or if 
his attributable income (and net worth) is not greater than 
the amount set forth in subsection (b).  See 38 U.S.C.A. §§ 
1503, 1522, 1722.  The record does not show that the veteran 
had been approved under title XIX of the Social Security Act 
or that he is in receipt of pension under section 1521.  
Regarding the third eligibility criteria for this priority 
category, the income threshold is updated annually and 
published in the Federal Register.  See 38 C.F.R. § 3.29.  In 
September 2003, verification of the veteran's household 
income by the IRS/SSA showed that it exceeded the 2001 income 
limit for entitlement to cost-free VA health care.  VA 
notified the veteran and his spouse of the income discrepancy 
and afforded them an opportunity to correct and verify 
income/assets for the year 2001.  The veteran and his spouse 
submitted Personal Income Information Sheets substantially 
confirming the income information; however, the veteran 
argued that his income should include neither his wife's 
income, nor the tax- free portion of his Social Security 
Income.  In a November 2003 decision, VA HEC determined that 
the veteran's income and net worth exceeded the 2001 income 
limit, concluded that he did not meet the eligibility 
criteria for cost-free care (priority group five), and denied 
his claim for treatment in the Department of Veterans Affairs 
(VA) health care system without a copayment.

There is no provision in the applicable regulation for 
excluding a spouse's income from household income because, as 
the veteran has argued, the spouse is not herself a veteran.  
The addition of the wife's income to the undisputed amount of 
the veteran's income, regardless of whether the untaxed 
portion of his Social Security income is included, shows that 
the veteran's household income exceeded the 2001 income limit 
for entitlement to VA health care without a copayment 
requirement for a period beginning on May 10, 2002.  The 
Board concludes that the veteran was required to pay the 
copayment for that period.  Accordingly, the appeal must be 
denied.


ORDER

Entitlement to VA health care without a copayment requirement 
for a period beginning on May 10, 2002, is denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

